Citation Nr: 0301125	
Decision Date: 01/21/03    Archive Date: 02/04/03	

DOCKET NO.  00-22 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical care from April 19, 2000, 
through April 26, 2000.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 2000 decision of the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas which denied the 
benefit sought on appeal.  The veteran, who had active 
service from July 1944 to April 1946, appealed that 
decision to the BVA and the case was forwarded to the 
Board for appellate review.

During the appellate process, the veteran requested a 
personal hearing before a member of the Board sitting in 
Washington, D.C., which was scheduled for November 5, 
2001.  However, the veteran canceled his hearing and 
indicated that he no longer wanted a hearing.  As such, 
his request for a personal hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2001).  

In November 2002, the Board undertook additional 
development in this case pursuant to 38 C.F.R. 
§  19.9(a)(2) to obtain items of evidence referenced in 
the Statement of the Case that were not contained in the 
veteran's claims file.  While the items of evidence 
requested could not be obtained, as will be explained 
below in Part I, the Board is of the opinion that the case 
is now ready for appellate review.



FINDINGS OF FACT

1.  Service connection is in effect for a gunshot wound of 
the left triceps, currently evaluated as 10 percent 
disabling.  

2.  Payment or reimbursement of the cost of private 
medical care from April 19, 2000, through April 26, 2000, 
was not authorized in advance by VA.  

3.  The unauthorized medical care for the period at issue 
was not for an adjudicated service-connected disability or 
for a nonservice-connected disability associated with and 
held to have been aggravating an adjudicated service-
connected disability.

4.  The veteran does not have a service-connected 
disability that is total and permanent in nature, nor has 
he been a participant in a rehabilitation program.



CONCLUSION OF LAW

The requirements for payment or reimbursement of the cost 
of unauthorized private medical care from April 19, 2000, 
through April 26, 2000, have not been met.  38 U.S.C.A. 
§§ 1728, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 17.120 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA should pay the cost of 
private medical care he received at Western Plains 
Regional Hospital from April 19, 2000, through April 26, 
2000.  He claims that the treatment was for a medical 
emergency, and that he initially requested to be 
transferred to a VA hospital but that one was not feasibly 
available.  For the reasons that follow, the Board finds 
that the veteran's claim must be denied as a matter of 
law. 

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board must address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially 
helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The VCAA also requires the 
VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2002).

First, the VA has a duty under the VCAA to notify a 
claimant and any representative of information and 
evidence needed to substantiate and complete a claim.  
Collectively, the June 2000 decision and the Statement of 
the Case issued in connection with the current appeal have 
notified the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim 
was denied.  Moreover, the Board is of the opinion that no 
further notice under the VCAA is necessary because this 
case essentially involves the application of law to 
undisputed facts.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  As 
indicated above, this case essentially involves the 
application of law to undisputed facts, so no additional 
evidence beyond the evidence that established the 
undisputed facts exists.  

Nevertheless, the Board acknowledges that three items of 
evidence referenced in the Statement of the Case are not 
contained in the claims file and as indicated above, the 
Board attempted to obtain those items.  The Board 
specifically sought to obtain (1) a copy of the June 20, 
2000 VA-MAS letter to the veteran denying his claim, (2) 
medical records from Western Plains Regional Hospital in 
Dodge City, Kansas relating to the veteran's 
hospitalization at that facility from April 19, 2000 to 
April 22, 2000, and his treatment (catheterization) on 
April 26, 2000, and (3) a copy of the October 30, 2000 
Statement in Support of Claim submitted by the veteran 
requesting a Statement of the Case.

Despite contacting the responsible VA Medical Center 
(VAMC) and the veteran, those items of evidence were not 
obtained.  The VAMC responded by forwarding all available 
information, but the three requested items were not 
included, and the veteran failed to respond to the Board's 
request.  However, the Board is of the opinion that this 
appeal can be resolved without those three items of 
evidence.  As to the first item, the veteran does not 
dispute that he was notified of the denial of his claim 
and of his appellate rights, and an inference can be drawn 
from the fact that the veteran exercised his appellate 
right by initiating this appeal.  In addition, this letter 
has little or no probative value as evidence in this case, 
but rather pertains to procedural due process. 

As to the second item, the private medical records of the 
treatment for which the veteran is seeking reimbursement, 
the veteran does not dispute the nature of the treatment 
he received, and in this case the determinative fact to be 
drawn from those records is whether the treatment was for 
a service or nonservice connected disability.  The veteran 
does not contend he was treated for a service-connected 
disability, and consequently, those records are of limited 
relevance at this point.  The Board would add, however, 
that had the veteran provided an authorization for release 
of medical records as requested by the Board, the Board 
would have been able to obtain those records directly from 
the hospital.  Without an authorization from the veteran, 
those records are unobtainable.

As for the last item, a copy of the October 30, 2000 
Statement in Support of Claim submitted by the veteran 
requesting a Statement of the Case, that document would 
have constituted a Notice of Disagreement that would, and 
did, initiate this appeal.  There is no question that the 
veteran did in fact receive a Statement of the Case.  
Again, this document has little or no probative value as 
evidence in this case, but rather pertains to procedural 
due process.

For these reasons, the Board finds that all relevant and 
obtainable evidence necessary for a disposition of the 
issue on appeal has been obtained.  The Board requested 
missing evidence from the VAMC and the veteran, but was 
unable to obtain the evidence because the VAMC indicated 
that they do not have the evidence and the veteran did not 
respond to the Board request.  The Board cannot obtain 
that which no longer exists or cannot be obtained without 
the veteran's assistance.  Accordingly, the case is now as 
ready for appellate review as it will ever be under the 
circumstances of this case.

II.  Legal Criteria

The Secretary of VA may, under such regulations as 
prescribed, reimburse an eligible veteran for the 
reasonable value of medical care or services for which 
payment has been made.  See Malone v. Gober, 
10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. 
§ 1728(a).  In any case where reimbursement would be in 
order for the veteran under this statute, the Secretary 
may, in lieu of reimbursing such veteran, make payment of 
the reasonable value of care or services directly to the 
hospital or other health care facility furnishing the care 
or services.  See 38 U.S.C.A. § 1728(b).  Such 
reimbursement is available only where: (1) such care or 
services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a nonservice-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a 
veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in Section 3101(9) of 
this title), and (ii) is medically determined to have been 
in need of care or treatment; and (3) VA or other Federal 
facilities were not feasibly available, and an attempt to 
use them beforehand would not have been reasonable, sound, 
wise, or practical.  See 38 U.S.C.A. § 1728(a); 38 C.F.R. 
§ 17.120. 

The United States Court of Appeals for Veterans Claims 
(Court) has observed that, given the use by Congress of 
the conjunctive "and" in the statute, "all three statutory 
requirements would have to be met before reimbursement 
could authorized."  Malone, 10 Vet. App. at 542, citing 
Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  A VA 
facility may be considered as not feasibly available when 
the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  See 
38 C.F.R. §§ 17.52, 17.53.  No reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in 
preference to available Government facilities.  See 
38 C.F.R. § 17.130 (emphasis added).  

III.  Discussion

The facts in this case are not in dispute.  Service 
connection is in effect for a gunshot wound of the left 
triceps, evaluated as 10 percent disabling.  This is the 
veteran's only service-connected disability.  On April 19, 
2000, the veteran was admitted to Western Plains Regional 
Hospital with a working diagnosis of kidney stones, and 
was released on April 22, 2000.  On April 26, 2000, the 
veteran was treated at Western Plains Regional Hospital 
with catheterization and then released.  The veteran's 
claims file contains VA treatment records dated from 1999 
to 2002, none of which mentions treatment for the 
veteran's service-connected gunshot wound to the left 
triceps.  A rating decision dated in March 1964 indicates 
that the veteran's service connected disability was 
static.

Because the veteran is service connected for a gunshot 
wound to the left triceps and not for the disability that 
required treatment at a private medical facility from 
April 19, 2000, through April 26, 2000, i.e., kidney 
stones, his medical care was not for a service-connected 
disability or for a disability which was aggravating a 
service-connected disability.  Thus, the veteran does not 
meet all of the criteria specified under 38 U.S.C.A. 
§ 1728.  Absent this, entitlement to reimbursement or 
payment of the medical expenses incurred during the period 
in question cannot be authorized.  The veteran's claim, 
therefore, must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 630 (1994).  The Board 
has no discretion, and is bound in its decisions by the 
regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 1991).  Moreover, because the law, rather than the 
facts in this case, is controlling, the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d. 1072 
(Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision 
only applies where there is an approximate balance of 
positive and negative evidence).  


ORDER

Reimbursement or payment of the cost of unauthorized 
private medical care from April 19, 2000, through April 
26, 2000, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

